Citation Nr: 1437615	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status-post superior, lateral, anterior, posterior (SLAP) repair and subacromial bursectomy.

2.  Entitlement to service connection for cervical spine disability, to include as secondary to left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status-post SLAP and subacromial bursectomy.

3.  Entitlement to service connection for headaches, to include as secondary to left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status-post SLAP and subacromial bursectomy.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 through May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2005 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In the March 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection for headaches and denied service connection for claimed disabilities of the right shoulder and cervical spine.  In the July 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  The Veteran has perfected appeals as to each of these issues.
 
In October 2011, the Board reopened the Veteran's claim for service connection for headaches, but remanded the issues of the Veteran's entitlement to service connection for claimed headaches and cervical spine and right shoulder disabilities for further claims development, to include affording the Veteran VA examinations of his claimed headaches and right shoulder and cervical spine disabilities.    The issue of the Veteran's entitlement to a TDIU was also remanded on the basis that adjudication of that issue was inextricably intertwined with the other service connection issues that were being remanded.  As to the issues of the Veteran's entitlement to service connection for headaches and cervical spine disability and a TDIU, the Board is satisfied that the development action has been performed and is prepared to proceed with its de novo consideration.  As to the issue of the Veteran's entitlement to service connection for a right shoulder disability, for the reasons discussed more fully below the Board is of the opinion that still additional development is necessary.

The issue of the Veteran's entitlement to service connection for a right shoulder disability, to include as secondary to left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status-post SLAP and subacromial bursectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for a TDIU was initially received in August 2008.

2.  Service connection is in effect for the Veteran for left shoulder scapular thoracic impingement syndrome with trapezial irritation and arthralgia, rated as 30 percent disabling, and for left upper extremity reflex sympathetic dystrophy type II associated with left shoulder scapular thoracic impingement syndrome with trapezial irritation and arthralgia, rated as 40 percent disabling.

3.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has a single disability rated as 60 percent disabling.

4.  The evidence shows that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable action taken below as to the issue of the Veteran's entitlement to a TDIU, no further notification or assistance in developing the facts pertinent to that issue is required at this time.  Indeed, any such action would result only in delay.


II.  TDIU

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

Here, service connection is in effect for the Veteran for left upper extremity reflex sympathetic dystrophy, type II, rated as 40 percent disabling; and left shoulder scapular thoracic impingement syndrome with trapezial irritation, arthralgia, and arthritis, status-post arthroscopic SLAP and subacromial bursectomy, rated as 30 percent disabling.  To the extent that service connection for the Veteran's reflex sympathetic dystrophy has been granted on the basis that it is secondary to his service-connected left shoulder impingement syndrome, both of the Veteran's service-connected disabilities may be treated as having arisen from common etiology.  Hence, for purposes of applying 38 C.F.R. § 4.16, the Veteran's service-connected disabilities may be treated as one single disability.  Still, after combining the disability ratings assigned for the Veteran's service-connected left shoulder disabilities under the Combined Ratings Table, the Veteran is deemed as having a single disability rated at 60 percent disabling.  38 C.F.R. § 4.25.  Hence, the Veteran does meet the criteria for a schedular TDIU.  38 C.F.R. § 4.16(a).

The Veteran's informal claim for a TDIU was received in August 2008.  At that time, he alleged that he was having difficulty performing activities of daily living and that he required assistance from others.  He alleged further that he was not able to work because of his left shoulder disabilities.  In his formal December 2010 TDIU Application, he alleged further that he had been disabled from full-time employment since the summer of 2001, when he was self-employed as an apparent laborer who performed "odds and ends."  He reported receiving an education through two years of college and that he received additional specialized training as a computer technician.

Essentially consistent with the Veteran's assertions, the record shows that the Veteran has experienced ongoing left shoulder pain, weakness, loss of sensation, and loss of motion.  During a January 2009 examination of his left shoulder, the Veteran reported ongoing and constant left shoulder pain with limitation of motion.  He also reported symptoms of weakness, incoordination, and decreased speed of motion.  On orthopedic examination, the Veteran demonstrated left shoulder motion which included flexion to 20 degrees, abduction to 30 degrees, internal rotation to 10 degrees, and external rotation to 20 degrees.  Repetitive motion of the left shoulder was productive of further loss of flexion to 15 degrees and abduction to 25 degrees due to pain.  X-rays of the left shoulder revealed a possible posterior dislocation and a prominent spur at the distal clavicle.

Occupationally, the Veteran reported that he had been retired from his occupation as a builder because of his left shoulder disability.  In terms of function, the examiner opined that the Veteran was unimpaired in feeding and toileting; moderately impaired in shopping, traveling, grooming, and driving; severely impaired in chores, recreation, bathing, and dressing; and prevented from participating in exercise or sports.  However, no opinion was given as to whether the Veteran's orthopedic left shoulder disability was preventing him from securing or following a substantially gainful occupation.

The Veteran was also afforded a VA neurological examination of reported neurological symptoms in his left shoulder.  At that time, the Veteran reported constant sharp pains in the left upper chest and shoulder area, a burning sensation in his left shoulder, pain in the back of his neck which radiated into both upper extremities, and headaches.  A motor strength examination of the left upper extremity could not be performed because the Veteran was unable to move his left upper extremity and fingers.  Sensation was entirely absent in the left upper extremity.  Reflexes were also wholly absent in the left upper extremity.  The examiner diagnosed reflex sympathetic dystrophy in the left upper extremity which was related to the Veteran's left shoulder disability.  Again, no opinion was given as to the extent of occupational impairment resulting from the Veteran's left shoulder disability and associated reflex sympathetic dystrophy.

An August 2009 record from Dr. P.M.C. notes that the Veteran was having ongoing pain, popping, grinding, and nerve damage in his left shoulder.  Dr. P.M.C. opined that the Veteran was 100 percent unemployable and unable to secure or follow a substantially gainful occupation due to his left shoulder disabilities.

A September 2009 private opinion from Dr. E.R. states that the Veteran was having ongoing left shoulder impingement syndrome with history of unsuccessful surgeries.  Dr. E.R. opined that the Veteran is 100 percent totally and permanently disabled, although it is unclear as to whether such disability was caused solely by the Veteran's service-connected left shoulder disabilities.

During a VA examination conducted in January 2010, the Veteran reported ongoing and worsening pain, giving way, stiffness, weakness, incoordination, and decreased speed of motion in his shoulder.  He also reported having weekly flare-ups which lasted up to one to two days and which were caused by use of the shoulders.  He was accompanied to the examination by his spouse, who reported that the Veteran required assistance for activities such as eating, bathing, dressing, and driving.  The Veteran reported that he was unable to lie on either side.

On examination, the examiner noted the presence of tenderness, pain at rest, weakness, and guarding behavior with respect to both shoulders.  Demonstrated left shoulder motion consisted of flexion and abduction to 30 degrees and internal and external rotation to 60 degrees.  Repetitive motion was productive of pain, but did not result in any further loss of motion.

Occupationally, the Veteran reported that he worked previously as a computer technician, but that he had not worked in that capacity in 10 years due to shoulder pain.  The examiner opined that the Veteran's left shoulder disabilities prevented him from working in any capacity, to include sedentary work.  In that regard, the examiner noted that the Veteran was unable to lift his shoulders, elbows, or hands up to desk level.  Functionally, the examiner opined that the Veteran was moderately prevented from traveling, feeding, bathing, dressing, toileting, and grooming; severely impaired from chores, shopping, exercise, and driving; and prevented from sports and recreation.

The foregoing evidence is contradicted to some degree by findings expressed in a March 2010 VA examination.  Again, the Veteran reported worsening weakness, numbness, and tingling in his left upper extremity.  During physical examination, the Veteran was again unable to move his left upper extremity due to pain; hence muscle strength could not be tested.  Sensation was diminished below the elbow to vibration, pain, light touch, movement, and position change.  No new nerve conduction studies were performed.  In terms of function, the examiner opined that the Veteran was only mildly impaired in all activities of daily living.  Notably, such findings appear to be wholly inconsistent with the fact that the Veteran was unable to move his left upper extremity during the examination; indeed, the examiner does not provide any reasons or point to any findings to support his conclusion that the Veteran was only mildly impaired in his activities of daily living.  In the absence of such discussion, the Board is inclined to assign less probative weight to the functional findings noted in the March 2010 examination than it does to the functional findings noted in the previous examinations and in the August 2009 and September 2009 private opinions.

In August 2010, the Veteran was also afforded another VA neurological examination.  At that time, the Veteran continued to report worsening pain and numbness in his hands, elbow joints, and forearms.  A neurological examination of the upper extremities revealed normal reflexes in the left upper extremity; but again, sensation and muscle strength were completely absent in the left upper extremity.

Occupationally, the Veteran reported that he remained retired from his usual occupation as a carpenter due to his shoulder disabilities and problems in his hands, neck, and headaches.  The examiner did not opine, however, as to whether the Veteran was prevented from securing or following a substantially gainful occupation.

During re-examination of the left shoulder in December 2011, the Veteran reported ongoing left shoulder pain with flare-ups of severe pain which occurred once every four or five days.  Demonstrated left shoulder motion included flexion and abduction to 20 degrees with pain beginning from 5 degrees.  The Veteran was unable to perform repetitive tests of the left shoulder due to reported pain.  Similarly, the Veteran was unable to complete rotator cuff tests.  Although the Veteran was able to demonstrate some muscle strength in his left upper extremity, strength was nonetheless diminished to 3/5.  

Overall, the evidence shows that the Veteran's left shoulder disability has resulted in complete loss of sensation and muscle strength in the left upper extremity and severely diminished left shoulder motion which consists of abduction and flexion to 30 degrees with pain being present throughout the entire range of motion.  As noted in the January 2010 VA examination, the Veteran has been unable to lift his left arm to above desk level, and for that reason was deemed unable to work even in a sedentary capacity.  Moreover, repeated examinations and testing performed over the appeal period have shown that the Veteran has been markedly limited in nearly all his activities of daily living, and indeed, likely required assistance for many of them, including eating, bathing, dressing, and driving.  In view of the demonstrated physical and functional limitations, the Board is of the opinion that the Veteran has been prevented from securing or following a substantially gainful occupation because of his service-connected left shoulder disabilities.  In view of the foregoing, the Veteran's claim for a TDIU is granted.


ORDER

A TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Regarding the Veteran's claim for service connection for a cervical spine disability, the evidence shows that the Veteran has multi-level degenerative disc disease of the cervical spine with associated radiculopathies in his upper extremities.  In May 2006 and January 2009, the Veteran was afforded VA examinations which encompassed his cervical spine.  The examiners did not, however, provide any opinions as to whether the cervical spine degeneration and associated radiculopathies were caused or aggravated by the Veteran's service-connected left shoulder disabilities, or alternatively, were sustained during the Veteran's active duty service or as a result of an injury or illness sustained during active duty service.

In December 2011, the Veteran was afforded another VA examination of his cervical spine.  The examination confirmed the previous diagnoses of cervical spine degenerative disc disease and also noted intervertebral disc syndrome and radiculopathies.  The examiner opined that it was less likely as not sustained during service or as a result of an in-service injury or illness.  The examiner did not, however, provide an explanation or reasons for this opinion, but instead, noted simply that the Veteran's symptoms are more likely than not due to degenerative disc disease in the cervical spine and less likely as a result of his left shoulder disability.  Even to the extent that the VA examiner seems to opine that the Veteran's cervical spine disorder is not related to his service-connected left shoulder disability, the examiner also does not provide any explanation as to why he believes there is no such relationship.

In a March 2012 addendum, the examiner clarified that it is less likely than not that the Veteran's degenerative disc disease was due to his service-connected left shoulder disability or other factors from his time in service, but rather, was more likely than not due to aging and other non-service-related causes.  As rationale, the examiner noted that the Veteran had no documented history of neck problems or neck injuries during service and that his reported neck pains began after his separation from service.  Citing medical principles, the examiner continued that degenerative disc disease is more commonly seen in individuals aged 40 or more.

In an unrelated point, the examiner also noted in his addendum opinion that the Veteran had poor cervical posturing due to his shoulder complaints.  He opined further, however, that it would be speculative at best to relate the Veteran's poor cervical posturing to his cervical degeneration.  Under Jones v. Shinseki, the Board must ascertain whether the examiner invoked the phrase "without resort to mere speculation" or the like merely as a substitute for full consideration of all pertinent and available medical facts.  Here, the examiner did not offer an explanation as to why an opinion relating the Veteran's poor posture to his degeneration would be speculative, nor does he discuss what other information or evidence is needed to form a medical opinion as to such a relationship.  Moreover, the Board notes that, to the extent that the examiner has opined that it is less likely as not that the Veteran's cervical spine degeneration is related to his left shoulder disabilities, the examiner has not provided any explanation for that opinion, either in the December 2011 examination or the March 2012 addendum.

For the foregoing reasons, the VA examiner's December 2011 and March 2012 opinions as to the Veteran's cervical spine disability are incomplete.  Accordingly, the Veteran should be afforded a new VA examination of his cervical spine to determine whether the degeneration in his cervical spine is related to his active duty service or his service-connected left shoulder disabilities.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim for service connection for headaches, the post-service treatment records show that the Veteran was diagnosed with tension headaches during VA treatment in January 2001.  Subsequent records through 2010 show that the Veteran continued to be followed for headaches; however, there is no indication that the tension headache diagnosis was changed.  During the Veteran's December 2011 VA examination, the examiner confirmed the tension headache diagnosis and opined that the Veteran's headaches were likely due to his cervical spine degenerative disc disease.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Given the VA examiner's December 2011 opinion that the Veteran's tension headaches were likely due to his cervical spine degeneration, the issue of the Veteran's entitlement to service connection for headaches would seem to be dependent upon the outcome of the adjudication concerning the Veteran's cervical spine claim, which as discussed above, is being remanded for further development.  Under the circumstances, the issue of the Veteran's entitlement to service connection for tension headaches must also be remanded.

Concerning the Veteran's claim for service connection for a right shoulder disability, the service treatment records show that the Veteran was treated during service for pain, cracking, and popping in his right shoulder in August 1992. The post-service evidence shows that the Veteran has been followed during VA treatment for right shoulder pain since July 2000.  VA treatment records from April 2001 show that the Veteran demonstrated tenderness and diminished right shoulder motion.  An August 2009 MRI revealed the presence of mild tendinopathy or a partial tear of the rotator cuff in the right shoulder, necessitating right shoulder surgery in September 2009 for repair of an impingement syndrome.

Although the Veteran was afforded VA examinations in January and May of 2007, neither examination included a diagnosis pertinent to the Veteran's right shoulder.  During a January 2010 VA examination, the Veteran demonstrated tenderness, pain at rest, weakness, guarding behavior, and diminished motion in the right shoulder.  Once again, however, no diagnosis with respect to the right shoulder was rendered.

During the Veteran's December 2011 VA examination, the examiner again noted various objective findings in the Veteran's right shoulder which included pain, weakness, fatigue, and diminished motion.  Nonetheless, the examiner once again did not provide a diagnosis pertinent to the right shoulder.  Curiously, despite providing no right shoulder diagnosis, the examiner opined that the Veteran's right shoulder disorder was less likely than not worsened by his service-connected left shoulder disability.  In the March 2012 addendum, the examiner added that the Veteran's right shoulder also was less likely as not caused by or sustained during the Veteran's active duty service.  In the accompanying rationale, the examiner incorrectly noted that the Veteran was not treated for right shoulder symptoms during service.

In the absence of an actual right shoulder diagnosis, the VA examiner's December 2011 opinion and March 2012 addendum opinion are incomplete.  Moreover, to the extent that the VA examiner has opined that the Veteran's right shoulder condition is not related to his active duty service, such opinion appears to be based upon the incorrect observation that the Veteran did not have any right shoulder problems during service.  For this reason, the explanation provided by the VA examiner in his March 2012 addendum as to the Veteran's right shoulder is insufficient.  Accordingly, the Veteran should also be arranged to undergo a new VA examination of his right shoulder to obtain a diagnosis, and also, to determine whether the diagnosed condition is at least as likely as not related to the Veteran's active duty service or his service-connected left shoulder disabilities.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other private or VA treatment providers who have rendered treatment for his cervical spine, headaches, and right shoulder since October 2010.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a cervical spine disorder, headaches, and a right shoulder disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his claimed cervical spine disorder, headaches, and right shoulder disorder.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided him with treatment for his cervical spine, headaches, and right shoulder since October 2010.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination of his claimed cervical spine disorder, headaches, and right shoulder disorder, to be performed by an appropriate examiner, to determine the nature and etiology of each of the claimed disorders.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of the symptoms associated with his cervical spine disorder, headaches, and right shoulder disorder.  The examiner should provide a diagnosis with respect to each of the claimed disorders, and for each diagnosed disorder, an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during his active duty service, was caused by or resulted from injuries or illnesses sustained during his active duty service, and/or was caused or aggravated by the Veteran's service-connected left shoulder disabilities.

In rendering the requested diagnosis and opinion, the examiner should consider all other relevant evidence, to include the Veteran's lay assertions, service treatment records, post-service treatment records, and previous VA examinations.  If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a cervical spine disorder, headaches, and a right shoulder disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


